Title: Memorandum of Executive Agenda, [ca. 19 July 1780]
From: Jefferson, Thomas
To: 



[ca. 19 July 1780]

Resolution of assembly as to claims of land South of Carolina boundary.
✓ Another copy from clerk of assembly.

  ✓ One to be inclosed to Governor N. Carola.; ?the other to assembly.
✓ Resolution on Pennsylva. boundary.
  To be inclosed to President of Pennsylva.
Act for putting the Eastern frontier of this Commonwealth into posture of defence.
  Write letter to County Lieutenants Prs. Anne, Norf., Nansemd., I. Wight, Southampt., Surry, Sussex, Pr. Geo. to hold ⅙ of militia in readiness.
  Inclose extract of act.
  Arm and accoutre ⅓ of said counties and send ammunition.
  ✓ Direct Commissioner of Navy to order Thetis, Tempest, Dragon, Jefferson to be immediately repaired, manned for bay and sea coast &c., and Henry Galley for Hampton.
  ✓ Appoint board of Commissioner of Navy and six captains to reform officers of navy.
  ✓ Instruct officers of navy to enlist seamen. 1000D. bounty to those enlisting for 3. years or war, 2. D. per day with former privileges of act concerning officers, souldiers, &c.
  Appoint 5. Captains and 15. Lieutenants to enlist. Each Captain, 25 marines and each 1st. Lieutenant 15, 2d Lieutenant 12, 3d Lieutenant 8.
Act the more effectually to prevent and punish desertion.
  ✓ Have 1500 copies printed and sent to counties. Send copy of act to Genl. Washington and desire proclamation of pardon.
  Send a copy to commanding officer of every Virginia regiment.
  ✓ Publish act in Gazette.
  Send a copy to French Consul. And inform him that if he desires it a copy of the descriptive lists from masters of vessels shall be furnished him.
Act to repeal the acts establishing boards of war and trade and for appointing Commissioners of the Navy and War office and Commercial agent.
  To demand and receive papers from Boards of war and trade.
  Appoint Commissioners of ?Navy, ?War, and Trade. Define their duties.
Act to enable Governor to provide laboratory and magazines.
  Direct Commissioner of War office have magazines erected at Westham, Hoods.

  Direct A. Q. D. [ad quod damnum] to be issued by clerks of Henrico, Pr. Geo.
Act for giving further powers to the Governor and Council.
  ✓ Have articles of war printed and copy sent to every county, Sep. 20. 1776. Art.4. §6. 18 and 19. Art. §13.
  ✓ Have them published three times in the Virga. gazette with copy of this act.
  Direct Commissioners of Provision law to take live stock, linen for tents to be appraised.
  Call for Volunteer cavalry, to serve till Dec. 1781.
  ✓ Employ a printer at public expence.
  Appoint a Major of marines.
  ✓ Send to Genl. Stevens extract from the Ryder putting militia under martial law.
  ✓ Send printed copy of paragraphs for taking deserters and concerning Quakers to County Lieutenants.
✓ Act for laying off three new counties.
  Sheriffs to be appointed. Justices and Militia officers.
  ✓Act for laying embargo.
  Renew proclamation.
✓ Act for emitting money.
✓ Act to suspend certain escheats of British property.
  To allow G. Hamer maintenance upon application.
✓ Act to amend Continental loan office act.
  Nothing to be done immediately.
✓ Act to amend Illinois act.
  Nothing to be done immediately.
✓ Act to permit slaves from S. Carola. and Georgia.
  Nothing to be done immediately.
✓ Act to amend tobacco law.
  Nothing to be done.
Act for speedily recruiting the quota of this state for Continental army received July 18. 1780.
  Send expresses to all the counties except Illinois, and the Pennsylva. counties with copies.
  Appoint places of Rendezvous South of James river. Hillsborough.
  Send out 3600 tobacco loan office certificates viz. 1. for every 15 militia in every county.

  Appoint officer to go to each place of rendezvous.
  Give him power of taking waggons and provisions, which power may be endorsed on the back of the extract.
  Furnish him with some money.
✓ Act for punishing crimes injurious to the Independance of America met with in the newspaper of July 19.
  Nothing to be done.
Act for calling in the money in circulation.
  Appoint Commissioners and places to receive tobacco, hemp &c. in lieu of tax before Jan. 1. 1781.
  Inclose a copy to Congress.
  Appoint Commissioners for preparing and signing new money with Commissioners of Congress.
  Write to delegates to send authentic information of the states which approve of and accede to the resolutions of Congress of March 18. 1780.
